Citation Nr: 0028656	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  99-13 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim for service connection, on a presumptive 
basis, for skin disorder secondary to herbicidal exposure 
(Agent Orange) in serivce.

2.  Entitlement to service connection for skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant served on active duty from January 1974 to 
March 1976.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1999 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
Regional Office (VARO).

Initially, we observe that the appellant submitted additional 
evidence, a photograph of his skin disorder with a waiver of 
consideration by VARO, beyond the 90-day period of time 
following certification of the appeal to the Board.  This 
evidence was received at the Board in September 2000.  The 
instant appeal was certified to the Board in March 2000.  We 
note that, upon notification of certifcation of the appeal to 
the Board, the appellant was informed that he must comply 
with the provisions of 38 C.F.R. § 20.1304 (1999), which 
require a showing of good cause for the submission of 
evidence after expiration of the 90-day period following this 
notice.  No such showing was presented.  Accordingly, the 
Board may not consider this evidence on consideration of the 
instant appeal.

Additionally, we note that the Board has bifurcated the issue 
on appeal to reflect that the issue of entitlement to service 
connection on a presumptive basis had been previously denied, 
and that new and material evidence is required to reopen this 
claim; whereas, the issue of entitlement to service 
connection for a skin disorder, on a direct basis or 
secondary to herbicidal exposure, has not been previously 
adjudicated and, therefore, is not subject to the rules on 
reopening claims, as discussed below.


FINDINGS OF FACT

1.  In an October 1995 rating decision, VARO denied service 
connection for skin disorder due to herbicidal exposure in 
service on a presumptive basis because evidence of a 
presumptive disorder had not been presented.  No appeal was 
filed and this decision became final.

2.  Evidence submitted since VARO's October 1995 decision to 
reopen the claim for service connection, on a presumtive 
basis, for a skin disorder due to herbicidal exposure in 
service is essentially redundant of evidence previously 
considered and continues not to show a diagnois for a 
presumptive disorder of the skin based on herbicidal 
exposure.

3.  The evidence received to reopen the claim for service 
connection, on a presumtive basis, for a skin disorder due to 
herbicidal exposure in service does not bears directly or 
substantially on the specific matter, and is not so 
significant that it must be considered to fairly decide the 
merits of the claim.

4.  Competent medical evidence has not been presented showing 
a nexus, or link, between the appellant's current skin 
disorders (variably diagnosed as tinea corporis, 
folliculitis, dermatitis, and acne) and his period of 
military service, including herbicidal exposure in service.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the claim 
to service connection, on a presumptive basis, for skin 
disorder secondary to herbicidal exposure has not been 
presented.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

2.  A well grounded claim for service connection for a skin 
disorder has not been presented.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 1991); 38 C.F.R. § 3.303 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims to Reopen

In October 1995, VARO denied the appellant's claim for 
service connection, on a presumptive basis, for skin disorder 
secondary to herbicidal exposure.  This decision is final.  
We note that a final rating determination is not subject to 
revision upon the same factual basis.  38 U.S.C.A. § 7104 
(West 1991), 38 C.F.R. § 20.1100 (1999).  Under pertinent law 
and regulations, as interpreted by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (the Court), the 
Board may reopen and review a claim which has been previously 
denied only if new and material evidence is submitted by or 
on behalf of the appellant.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999); Manio v. Derwinski, 1 Vet.App. 
140 (1991).  The credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet.App. 510, 513 (1992).

The Court has held that the provisions of 38 U.S.C.A. § 5108 
(West 1991) require a review of all evidence submitted by the 
claimant since the last final denial of a claim in order to 
determine whether a claim must be reopened and adjudicated on 
the merits.  Glynn v. Brown, 6 Vet.App. 523, 529 (1994); see 
also Evans v. Brown, 9 Vet.App. 273, 285 (1996).

According to 38 C.F.R. § 3.156(a) (1999),

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.

The well groundedness requirement shall not apply with regard 
to reopening disallowed claims and revising prior final 
determinations.  Jones v. Brown, 7 Vet. App. 134 (1994).

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal 
Circuit changed the law as it pertains to the submission of 
new and material evidence and offered guidance as to how the 
Court should review such determinations made by the Board.  
First, the Federal Circuit invalidated the test adopted by 
the Court in Colvin v. Derwinski, i.e., that evidence was new 
and material sufficiently to reopen a claim if the evidence, 
when considered with the other evidence, would raise a 
reasonable possibility of changing the outcome. 1 Vet.App. 
171, 174 (1991).  The Federal Circuit proceeded to adopt the 
standard set forth in 38 C.F.R. § 3.156(a) (1997) as the 
appropriate standard for determining whether new and material 
evidence had been submitted.  Second, as a result of Hodge 
and the Federal Circuit's recitation that the determination 
of whether new evidence is sufficiently material is a "fact-
specific determination," "a deferential standard of review of 
these decisions under 38 U.S.C. § 7261(a) becomes the proper 
one."  Fossie v. West, 12 Vet.App. 1 (1998).  Hodge provides 
for a reopening standard which calls for judgments as to 
whether new evidence (1) bears directly or substantially on 
the specific matter, and (2) is so significant that it must 
be considered to fairly decide the merits of the claim.

Evidence considered by VARO in its October 1995 decision 
included service medical records and VA Agent Orange 
examination report dated April 1995.  VARO noted that service 
medical records were silent for any evidence of treatment for 
a skin rash and that, on VA Agent Orange examination, the 
diagnosis was keratosis of the upper back with mild 
folliculitis.  Because there was no evidence of porphyria 
cutanea tarda or chloracne, i.e. a condition for which 
presumptive service connection is provided under 38 C.F.R. 
§§ 3.307(a)(6) and 3.309(e), the claim was denied.

We note that the law provides that certain diseases 
associated with exposure to herbicide agents, including Agent 
Orange, may be presumed to have been incurred in service 
provided they become manifest to a compensable degree within 
the required time following service.  38 C.F.R. § 3.307(a)(6) 
(1999).  Diseases subject to this presumption of service 
connection include porphyria cutanea tarda or chloracne.  38 
C.F.R. § 3.309(e) (1999).  Porphyria cutanea tarda or 
chloracne must have become manifest to a degree of 10 percent 
or more within a year after service.  38 C.F.R. § 
3.307(a)(6)(ii) (1999).

Evidence submitted since VARO October 1995 decision includes 
VA treatment records for the perdiod of April 1995 through 
June 1999.  This evidence reflects recent treatment for tinea 
corporis, follicullitis, acne "detergica"of the mid-back, 
suspect contact dermatitis (possibly due to Nickel allergy), 
and sebhorrheic dermatitis of the scalp.

Having reviewed the recent evidentiary submissions, the Board 
finds that they are neither new nor material to the issue of 
service connection, on a presumptive basis, for a skin 
disorder secondary to herbicidal exposure in service.  While 
this evidence was not considered in the previous adjudication 
of the claim, it is essentially redudant of previously 
considered evidence in that it continues to show the presence 
of non-presumptive skin disorders, as opposed to a skin 
disorder for which presumptive service connection may be 
awarded.  As such, it is not new.  Furthermore, the evidence 
is not material because it does not tend to show the presence 
of skin condition for which presumptive service connection 
may be awarded under the provisions of 38 C.F.R. 
§§ 3.307(a)(6) and 3.309(e).  Accordingly, the Board does not 
believe that the recently obtained evidence (1) bears 
directly or substantially on the specific matter, and (2) is 
so significant that it must be considered to fairly decide 
the merits of the claim.

Therefore, having found that new and material evidence has 
not been presented to reopen the claim for service 
connection, on a presumptive basis, for a skin disorder 
secondary to herbicidal exposure in service, the claim 
remains denied.



II.  Claims for Service Connection

The appellant seeks service connection for a skin disorder, 
claimed as secondary to hebicidal exposure in service.  
Service connection may be granted, when the facts, as shown 
by the evidence, establish that a particular injury or 
disease resulting in chronic disability was incurred in 
service, or, if pre-existing service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  In 
the case of any disease diagnosed after discharge, service 
connection may be granted when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990); Epps v. Gober, 126 F. 3d 1464 (1997), adopting the 
definition in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  If 
a particular claim is not well grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent  to the claim since such development would be 
futile.  38 U.S.C.A § 5107(a) (West 1991).  Furthermore, a 
claim which is not well grounded precludes the Board from 
reaching the merits of a claim.  Boeck v. Brown, 6 Vet. App. 
14, 17 (1993).

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury.  Epps v. 
Gober, 126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Alternatively, a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1999).  Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991).  Where such evidence is not submitted, the claim is 
not well grounded, and the initial burden placed on the 
appellant is not met.  See Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  Evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible.  See King v. Brown, 5 
Vet.App. 19 (1993).

In this case, service medical records are negative for a skin 
disorder and recent VA treatment records show treatment for 
tinea corporis, follicullitis, acne "detergica"of the mid-
back, suspect contact dermatitis (possibly due to Nickel 
allergy), and sebhorrheic dermatitis of the scalp.  While the 
appellant has presented competent medical evidence of current 
skin disorders, competent medical evidence has not been 
presented showing a nexus, or link, between the appellant's 
period of military service, including herbical exposure in 
service, and any currently diagnosed skin disorder.  
Therefore, the Board concludes that a well grounded claim for 
service connection for a skin disorder has not been 
presented.

We note that under 38 U.S.C.A. § 5103(a) the VA is obligated 
to advise claimants of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995).  VARO 
successfully completed this obligation in its supplemental 
statement of the case.  Likewise, the Board's discussion 
above informs the appellant of the requirements for the 
completion of his application for the claim for service 
connection.  Furthermore, the Board is not aware of the 
existence of additional relevant evidence that could serve to 
well ground the claim.  As such, there is no duty on the part 
of the VA under 38 U.S.C.A. 5103 (a) (West 1991) to notify 
the appellant of evidence required to complete his 
application for service connection.  See McKnight v. Gober, 
131 F. 3d 1483, 1484-5 (Fed. Cir. 1997).



ORDER

Having found that new and material evidence to reopen the 
claim for service connection, on a presumptive basis, for a 
skin disorder has not been presented, the claim remains 
denied.

Service connection for a skin disorder is denied.



		
	C.P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals



 

